Van Brunt, P. J.:
It is difficult to see how the ruling of the court upon the trial of this action can be reviewed except upon an appeal from a judgment when such judgment shall be entered. The order appealed from was a mere decision upon the trial, holding that, in view of the admissions of the plaintiff, no recovery could be had upon the complaint as it stood. Such decision cannot be reviewed upon an apjieal; but a judgment must be entered, an appeal taken from the judgment, a case made and the appeal brought up in the regular way.
We think, therefore, that the appeal must be dismissed, with ten dollars costs and disbursements.
Barrett, Rumsey, Patterson and O’Brien, JJ., concurred.
Appeal dismissed, with ten dollars costs and disbursements.